Citation Nr: 0508596	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in November 2004.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran's representative raised the issue of entitlement to 
individual unemployability.  This issue has not been 
developed for appellate review and is referred to RO for 
appropriate action. 


FINDING OF FACT

The veteran's PTSD has been productive of impairment 
compatible with no more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision dated in November 2001, a statement of the 
case (SOC) dated in February 2004, a supplemental statement 
of the case (SSOC) dated in May 2004 and a letter regarding 
the VCAA in June 2001, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claim decided 
herein and the evidence not of record that is necessary.  

In addition, the VCAA notification letter fully explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence and documentation relevant to the 
appeal.  

Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking the veteran 
to submit everything she has which is pertinent to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim 
decided herein, including obtaining VA and private treatment 
records.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The various notices discussed above in essence 
invited the veteran to submit any evidence he had regarding 
the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
decided herein may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

A disability determination dated in June 1999 was received 
from the Social Security Administration (SSA).  The report 
revealed that the veteran was disabled due to a paranoid 
disorder.   

The veteran filed a claim for service connection for PTSD in 
December 2000.

A letter dated in June 2000 was received from a readjustment 
counseling therapist at the Vet Center in Wilmington.  It was 
stated that the veteran first visited the Vet Center in 
November 1999.  The veteran had related that he was having 
frequent recurrent and intrusive thoughts of his military 
experiences in Vietnam.  He indicated that he was 
experiencing sleep disturbances, flashbacks of combat 
experiences, and feelings of discouragement about the future.  
The veteran had reported that he was currently unemployed and 
receiving Social Security Disability benefits for paranoid 
disorder since January 1995.  He was married and had a son.  

The readjustment counseling therapist felt that the veteran 
was suffering from PTSD.  It was stated that the veteran was 
presently being treated for delusions, hallucinations, 
perceptual disturbance, social withdrawal, a flat affect, and 
persistent irrational fears with paranoia, feelings of 
worthlessness, and difficulty concentrating.    

The veteran underwent a VA psychiatric examination in March 
2001.  He reported that he persistently re-experiences 
traumatic events of his service in Vietnam.  He experiences 
current distressing dreams and intense physiological distress 
to exposure to events that symbolize or resemble aspects of 
the traumatic event.  He persistently avoids stimuli 
associated with the traumas by avoiding thoughts or feelings 
associated with the trauma and by efforts to avoid activities 
or situations that aroused recollections of the trauma.  He 
had a markedly diminished interest in activities that he 
participated in before the military.  He claimed that he had 
persistent symptoms of increased arousal which included 
having nightmares 2-3 times per week, hypervigilance, 
exaggerated startle responses, and physiologic reactivity 
upon exposure to events that symbolize or resemble aspects of 
the traumatic events.

Upon mental status examination, the veteran demonstrated no 
impairment of thought process nor of communication and denied 
any delusions or hallucinations.  His behavior was 
appropriate during the interview.  He denied any suicidal or 
homicidal thoughts, ideations, plans, or intent.  He appeared 
to be able to maintain personal hygiene and other basic 
activities of daily living and was oriented to person, place, 
and time.  His immediate recall was excellent.  His long-term 
memory was good and his recent memory was probably adequate.  
His rate and flow of speech were within normal limits.  He 
was relevant, coherent, and his thinking was goal-directed.  
He reported being depressed, but did not admit to anxiety or 
to panic attacks.  He denied any problems with impulse 
control and claimed that despite the nightmares, he was able 
to get 6-1/2 to 7 hours of sleep at night.  He had an average 
capacity for abstraction, excellent judgment, and fair 
insight.

The diagnosis was PTSD, chronic, delayed onset, mild.  A 
global assessment of functioning (GAF) score of 50 was 
assigned.  The examiner stated that it seemed probable that 
the veteran has personality quirks that annoy co-workers and 
that after his first and second negative incidents with 
harassments, he likely developed an attitude problem, 
aggravated by his memories of combat in Vietnam.  This made 
it increasingly difficult for the veteran to adjust to 
gainful employment.  The examiner commented that that while 
it was possible to argue for a highly circumscribed type of 
paranoid disorder, it was more economical to keep the 
diagnosis of PTSD which was supported by the criteria in DSM-
III and DSM-IV.  The examiner concluded that given the type 
of vocational history that the veteran presented, it was 
highly unlikely that he will again become employed.      

A VA social and industrial survey was conducted in August 
2001.  The veteran reported living with his wife, son, and 
his mother-in-law.  He described his childhood experiences as 
very good.  He stated that he worked for Department of 
Transportation for 13 years until the job was contracted out.  
Following his employment with the Department of 
Transportation, he reported that he held several jobs in 
which he felt that he was "blackballed" by his fellow co-
workers.  He was told that he could not work in the computer 
field anymore.  When asked if his interpersonal relationship 
problems on the job related to his military experience in any 
way, he stated "no," that this happened to him with various 
other jobs and that he could not relate it to his military 
experience.

It was the social worker's impression that the veteran had 
definitely had experienced some life-threatening exposures to 
possible harm and injury.  These were all indicators of PTSD.  
However, the social worker felt that this was probably a 
chronic delay with a minimal effect upon the veteran's 
ability to function as an individual.  During the interview, 
the veteran was very verbal, coherent, and appropriate.  He 
denied any suicidal or homicidal ideations or plans with 
intent to do harm to himself or anyone else.  He was neatly 
dressed and clean and very appropriately oriented times 
three.  He had good recall of events and memories with no 
visible cognitive impairments.

The veteran underwent a VA psychiatric examination in April 
2004.  The veteran complained of nightmares averaging four to 
five times a week and indicated that he has recurring 
nightmares of the incident in which one of the soldiers near 
him stepped on a mine which seriously injured him and knocked 
out the eye of the man next to the veteran.  The veteran 
recalled lots of rocket attacks at night and stated that he 
could still feel his heart twitch whenever there was a sudden 
noise during hours of darkness.  He has sporadic thoughts and 
recollections of Vietnam.  He finds himself to be a warrior 
and is often irritable.  He experiences episodes of sadness.  
He denied any suicidal or homicidal feelings.

Mental status examination revealed that the veteran was 
dressed casually and appropriately for the interview.  He 
appeared to be in no acute distress and was pleasant and 
cooperative.  He was found to be alert and oriented in all 
spheres.  His mood was euthymic and his affect varied 
according to thought content.  His speech was clear and at an 
appropriate rate and volume.  Concentration was good and 
memory, both short and long-term, was intact.  There were no 
obsessions or phobias.  He was considered to have good 
judgment and insight.  There was no evidence of any 
delusional thinking and he denied experiencing 
hallucinations.  He admitted to some alcohol intake averaging 
two to three times a week.  

The diagnosis was PTSD, chronic, mild to moderate in 
severity.  A GAF score of 62 was assigned.  Upon reviewing 
the veteran's claims folder, the examiner concluded that the 
veteran's functioning had not changed significantly since his 
evaluation in 2001.  The veteran continued to complain of 
many of the same symptoms of PTSD that he had in the past.  
His occupational picture had not changed and he remained 
unemployed.  His family picture remained stable, having been 
married for 28 years and helping to raise a 22 year-old 
autistic son.  His contact with his friends and extended 
family members had been limited due to the care, both he and 
his wife had been providing, for his mother-in-law.  The 
veteran denied any psychiatric hospitalizations and denied 
any recent treatment for his PTSD.  The examiner felt that at 
the present time, he was functioning reasonably well.

Copies of medical records underlying the veteran's disability 
compensation were received from the SSA in April 2004.  The 
records showed that the veteran was diagnosed with delusional 
disorder, persecutory type, delusional disorder with a 
personality disorder, and an adjustment disorder with mixed 
emotional features.

The veteran testified at a November 2004 hearing before the 
undersigned Veterans Law Judge that he experiences recurrent 
nightmares which affect his sleep.  He stated that he does 
not currently receive any treatment for his PTSD.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The CAVC has made 
a distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
appeal involves an original claim, the Board has framed the 
issue as shown on the title page.

Under the applicable criteria, a 30 percent evaluation is 
contemplated for PTSD upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

The Board finds that the currently assigned 30 percent 
evaluation for PTSD is the most appropriate and the 
preponderance of the evidence is against assignment of a 
higher initial rating.  The evidence of record shows that the 
veteran's symptomatology primarily involves complaints of re-
experiencing traumatic events that occurred in Vietnam and 
nightmares of those events.  However, there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech, 
impaired judgment, or impaired abstract thinking.  There is 
no evidence of delusions or hallucinations.  His short and 
long-term memory are good.   

Although the VA examiner in March 2001 provided a GAF score 
of 50 which contemplates serious symptomatology as defined by 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, that 
examiner also described the veteran's PTSD as mild.  In fact, 
the evidence demonstrated that the veteran was married and 
had a stable family life.  With respect to the veteran's 
unemployability, a SSA disability determination found that 
the veteran was disabled due to a paranoid disorder and not 
PTSD.  Underlying medical reports from the SSA support this 
finding.  In fact, on VA social and industrial survey 
conducted in August 2001, the veteran stated that he did not 
think his previous employment problems were due to his 
Vietnam experiences.  Furthermore, the April 2004 VA examiner 
found the veteran's PTSD to be mild to moderate in severity 
and a GAF score of 62 was assigned (contemplating mild 
symptomatology).  That examiner also concluded that the 
veteran's functioning had not changed significantly since his 
evaluation in 2001.  In short, the evidence shows that the 
veteran has not met most of the criteria for an initial 
evaluation in excess of 30 percent for PTSD during the appeal 
period at issue.  

As the preponderance of the evidence is against the veteran's 
claim for an increased initial rating for PTSD, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of higher evaluations, at any 
stage in the rating period on appeal, on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for PTSD during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial evaluation in excess of 30 percent 
for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


